Citation Nr: 0125149	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  99-19 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
temporal lobe seizures as secondary to a head injury.  

2.  Entitlement to service connection for dementia as 
secondary to a head injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to July 
1979.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at North Little 
Rock, Arkansas.  


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  On 
August 29, 2001, VA published final rules implementing the 
VCAA.  The new regulations establish guidelines regarding the 
timing and scope of assistance VA will provide to claimant 
who have filed a substantially complete application for VA 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Here, both VA and private medical 
statements refer to injuries the veteran sustained as a 
child; however, there has been no attempt to obtain 
documentation of such injuries.  In view of the duty to 
assist and the duty to notify as set forth under VCAA, the 
Board is of the opinion that these records may be relevant to 
the veteran's claims. 

Additionally, in a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  VA's duty to 
assist the veteran includes obtaining medical records and a 
thorough and contemporaneous examination in order to 
determine the nature, etiology, and extent of the veteran's 
disabilities.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)(4)).  A medical examination or opinion is 
necessary if the evidence of record contains evidence of 
current disability, evidence that the disability may be 
associated with service, and when there is not sufficient 
medical evidence to make a decision on the claim.  

In light of the above, this case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that he provide any documentation 
pertaining to medical treatment he 
received as a child to include the names 
and addresses of all medical care 
providers who treated the veteran.  After 
securing the necessary release, the RO 
should obtain these records.  The RO 
should document this notification in the 
claims folder as well and any response 
from the veteran.  If the veteran 
adequately identifies any additional 
relevant records or evidence in response 
to this Remand, the RO should obtain it 
and/or document any attempts and negative 
responses.

2.  The RO should contact Dr. J. Peebles 
at the Little Rock, Arkansas VA facility 
and request the Dr. Peebles provide the 
basis for the opinion that the veteran's 
behavior difficulties stem from an injury 
during service.

3.   After obtaining the appropriate 
release from the veteran, the RO should 
contact Dr. V. Smith of Mountain Home, 
Arkansas and request that Dr. Smith 
provide the bases for his opinion.

4.  The veteran should be afforded VA 
neurological and psychological 
examinations to determine the nature and 
etiology of his seizure disorder and 
neuropsychiatric disorder variously 
diagnosed as organic brain syndrome and 
dementia.  The claims folder should be 
made available to the examiners for 
review before the examinations.  Based on 
review of the entirety of the record, the 
physicians should render opinions as 
follows:
? Whether it is as least as likely as 
not that the veteran's seizure 
disorder resulted from an inservice 
head injury.
? The nature of the veteran's current 
neuropsychiatric disorder.
? Whether it is as least as likely as 
not that the veteran's current 
neuropsychiatric disorder resulted 
from an inservice head injury.
The bases for the opinions including a 
discussion of all the evidence should be 
included.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




